.   .
                                                                                  619



                   OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                                       AUSTIN




        &nornbls    Joe Earnitst
        County. ;ttoraey   , Sitoh   COUatY
        Colorado   Cltp,   Ten8




                                                 tloa (1) , Varnon~a tsnnotatsd
                                              roial tehfole   aa r0u0w6:


                                     for  Vehlol~rw mean8 any motor
                                      a motoroyolr   or paseenfpr oar)
                                  primarily ror the tranrportatlon
                                 ludln(y any paasongm car which .&AS
                                ed 60 08 to be used, and whlah la
                blng wed, prlmrily      for  dellvery purpoae8, with
                the exoq-&ion or paseenger c-8      used In the delivery     *
                Of the United State8 malls."'




                                                                                        -
              btlole   6673a-6 preeorlb68 the annual lfoenes r8e
lror r4gietratloe    ot eowrolal   vohlolee based upon groee Wright,
~equlpmt 0r tires,      eta.
                 ,iPtrdle   667Sada,   rdede,

                 %hea _ 8 o00wrolal
                          _     _.      motor ?bhiole
                                       _c-
                                                         rough! tE, be-
        r e g leter ea lnd a eea ey  tne  owner   tk4r60r only ia tlt8
        traneportatlon     or hle own poultry,       dairy, lloeetook,
        llveetook    produote, timber in it8 natural l          teto, an4
        fara gcoduqte tOma?kot, or to other point8 rOr eale
        or proobeeing, OF the tranoportation            by the own4r.
        thereor 0r laborer8 rr06 their place or foeld~noe,
        end saterlcle,     toole,   oqulpacnt and sagpllee,         without
        aharge, from the plaoe or puro~haee or Storage,              t0 hi8
        o*e-iam     or ranch, eroluslvely       ror hi8 own UM, or use
        00 euoh ram or renoh, the regletratloa              lioenee fee,
        r0r the welgbt elaeeifio5tlone          hsreia amtloaed,        shall
        be rltty (6Og) gsr am          or the t-6gle+itlop retspre-
         scribed rbr wolgtlt o&eeltloat~one          f.e seotlon 6 y+ .O
         the Aot hrreby amadwl, a8 emendedin thle koti

                  mtiolo     667&p64s 18 en exoeptloa    to ArtloU    667.5e-1
 end   ,pust    .bF~etriotly    OoadrU8d.
           3t i8 &I eatablleh&    rale 0r oonetructlon  8180 that
 a statute whtoh ooeotitatoe  aa exaeptioa to a gonbral law will
 be strict17  ooaotnred and'eot l.standed by judiolal oonetruot100~"
 39 Tar, Jur., 878,. altiag  Tyaoo tr Sflttoa, 6 ‘&I. M%C Robert*
 .* Yarb+-o, 41 Tex. 449 and &or 1. Broae;, 2Iil 8. W. 543.
                  Ii the u8e or l oo;nmeralal v4hiole       under th4 iaote
 etatod        19~Jrour repueet aoee not ~004 olsarly       within the toretplag
 l=wti0n,   tb  r6giet+tioo   fer proiided              ror la hrtlole 6675~8-1
 6uat be geld by the 01114~ thereof.
                  aaa br raadlly seoa that
                 It                            thf8 f8 at       the t=ORorta-
 tioe.of.hle     owe poultry,   dairy, livestook,      llreetbok   pmdtiote,
 tisbk      ln St8 natural  -8t5t8,  nor 18 it laborore,       matax4aba   eWP-
 =‘-      luDDliq8,
            a          ato  being transported     to hle ram or ramhi fhur
 1e4m5 only the qui&n             a8 to whether the UQI of eald tehlole
 F        the taote etatod 1% being ueed to transport iam DrOdWf8
       -bet    or to other point8 ,ror aelo or Droaseelng.
.   .
                                                                  ‘. aa
Ilpnortible Joe Lhrneet,      page 3



               Osologioelly    “rook” .meane mineral matter oi any kind
,ooourring naturally        in large guantltlee    and It may be coneolida-
 ted .( solid)   or ueooneolldatsd    (disintegrated).     Olark V. Walker,
 150 9. W. (2d) 1082.
           A %ineW la a pit or axoevetlon in the earth iron
rhloh ore or minerti eubetaacea are taken by digging.  Spring            Side
Coal Xining Company I. Grogea, 53 111. App. 60.
           In Its oomon and ordinary elgnfricatlon,   the word
*mineral” is not e synonym oi Wmetel,a but is a compmhenaive
term, iaoluding every .d~8orlptlon oi stone and rods deposit,
whether oontalning metello subetanoer or entirely   non-metallo.
Northern Peetile Hallway vr Soderbsrg,   97 yed. WM.
          In the Pertinent Edition of Viorde & Phraeee,a Vol. 16,
page 264, we rind tbat   the Court ha8 derlnod Varmlng” end Varm
producteR in the rollowing   etatementel

              “Farming la the business                lenA,
                                            of oultirutlng
        or employing it Sor the purpoee of husbenAry.m In
        re Drake, 114 Fed. 229.
              “kll   thfngeare ooneldered es ‘farm produote’
        or ‘agrleultural   products* whibh have a eltue of their
        production on the. ram and which. are brought into
        oondit Loa ror wee ot eoolety by labor or those
        engaged la agricultural    pursuits as oontradistlngulehed
        troa manufacturingor other laduatrial pureufta.*
        In re Rogers,      279 H. W. 803.

           In the oaee or Pratt t. City ot Macon, 1% S.E, 191,
it wae held that water drawe by a rarmer from a well located on
hie own lend, bottled,  transported  by him ln r,ie own truck, and
dsllvered  to his ouatomttre, was not a “iarm proAuot.*

            It is our opinion that a pereon engaged In quarrying
rook oa hie own iam fe not engaged in raradng but to the extent
cf hie quarry bueineee is engaged In mining, although he may also
be ewgigea ln farming some part of the land upon whioh 18 worry
ia located,
 ..
Bonomble Joe i&meat, page 4                              ‘622




          It ia our further opinion that the rock eb
quarried   is not
                a Yarn  produot” within the meenlng of
.Article6675a-ba, nor doe8 It fall within e&y of the
other exceptions found in said articlei thewiore your
zequeat ie enewered in the affirreatire.

                                  Yours very   truly